
ARMSTRONG WORLD INDUSTRIES, INC.
OCTOBER 2007 AWARD UNDER
2006 PHANTOM STOCK UNIT PLAN
Unit Agreement
      Armstrong World Industries, Inc. (the "Corporation") and
____________________ (the
"Participant") for good and valuable consideration, the receipt and adequacy of
which are hereby
acknowledged and intending to be legally bound hereby, agree as follows:
      1.        Award of Units. The Corporation hereby confirms the grant to the
Participant on
October 22, 2007 (the "Date of Award") of 2,125 Units ("Units"), subject to the
terms and
conditions of the Armstrong World Industries, Inc. 2006 Phantom Stock Unit Plan
(the "Plan")
and this Unit Agreement (this "Agreement").
            Each Unit is issued in accordance with and is subject to all of the
terms,
conditions and provisions of the Plan, which is incorporated by reference and
made a part of this
Agreement as though set forth in full herein. The Participant acknowledges that
he has received
a copy of and is familiar with the terms of the Plan. Capitalized terms used in
this Agreement
and not otherwise defined herein shall have the respective meanings provided in
the Plan unless
the context requires otherwise.
2.        Vesting and Forfeiture.
            (a)        Subject to Section 4.4(c) of the Plan and Section 2.2(b)
of this Agreement,
pursuant to which Units may be forfeited, the Units awarded hereby shall vest,
contingent upon
the awardee's continued service as a director of the Corporation, on the earlier
of:
(i)        the one year anniversary of the Date of Award; or
(ii)        the date of any Change in Control Event.
            (b)        Vested Units shall become payable on the earlier of:
(i)        the six month anniversary of the Participant's separation from
service from the Corporation for any reason other than a removal
for cause, or
(ii)        the date of any Change in Control Event, provided that the
Participant is a director of the Corporation on such date and that
such Change in Control Event also qualifies as a change in
ownership or effective control of the Corporation or a change in
ownership of a substantial portion of the Corporation's assets,
within the meaning of Section 409A of the Code.
            (c)        Upon the date of termination of the Participant's service
with the
Corporation for cause, as determined by the Board or the Committee, all Units
for which the
Payment Date has not occurred, whether vested or unvested, shall immediately be
forfeited to the
Corporation without consideration or further action being required of the
Corporation. Upon the
effective date of a separation of the awardee's service as a director with the
Corporation for any
reason other than cause, as determined by the Board or the Committee, all
unvested Units shall
immediately be forfeited to the Corporation without consideration or further
action being
required of the Corporation.
      3.        Payment. The Participant shall receive a cash payment with
respect to each
vested Unit held by the Participant for which the Payment Date has occurred in
the amount and
at the time set forth in the Plan. Notwithstanding any provision of the Plan or
this Agreement,
once payment is made with respect to a Unit, no Participant nor any other person
shall be entitled
to any additional payment with respect to that Unit. The Participant shall have
no rights as a
shareholder of the Corporation by virtue of such Units, but shall be entitled to
receive dividend
equivalents, as provided in the Plan.
      4.        Restrictions on Transfer. The Units granted to the Participant
hereby may not be
transferred and each Unit shall be payable during the Participant's lifetime
only to the
Participant.
      5.        Interpretation of Plan and Agreement. Any dispute or
disagreement which shall
arise under, or as a result of or pursuant to, this Agreement shall be
determined by the Board or
the Committee, and any such determination or any other determination by the
Board or the
Committee under or pursuant to this Agreement and any interpretation by the
Board or the
Committee of the terms of this Agreement or the Plan shall be final, binding and
conclusive on
all persons affected thereby. This Agreement is the agreement referred to in
Section 4.2 of the
Plan. If there is any conflict between the Plan and this Agreement, the
provisions of the Plan
shall control.
6.        Miscellaneous.
            (a)        This Agreement shall not be deemed to limit or restrict
the right of the
Corporation or its shareholders to remove the Participant from service as a
director at any time,
for any reason, or affect any right which the Corporation or its shareholders
may have to elect
directors.
            (b)        The Plan and Agreement constitute a mere promise by the
Corporation to
make payments in the future. The Corporation's obligations under the Plan shall
be unfunded
and unsecured promises to pay. The Corporation shall not be obligated under any
circumstance
to fund its financial obligations under the Plan. To the extent that the
Participant acquires a right
to receive payments under the Plan, such right shall be no greater than the
right, and the
Participant shall at all times have the status, of a general unsecured creditor
of the Corporation.
            (c)        Except as may be required by law, the Participant shall
have no right to,
directly or indirectly, alienate, assign, transfer, pledge, anticipate or
encumber any amount that is
or may be payable hereunder, including in respect of any liability of the
Participant for alimony
or other payments for the support of a spouse, former spouse, child or other
dependent, prior to
actually being received by the Participant, nor shall the Participant's rights
to payments under the
Plan be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or to
the debts,
contracts, liabilities, engagements, or torts of the Participant, or transfer by
operation of law in
the event of bankruptcy or insolvency of the Participant, or any legal process.
            IN WITNESS WHEREOF, the Corporation and the Participant have
executed this
Agreement on the Date of Award.
        ARMSTRONG WORLD INDUSTRIES, INC.


        By:        


                        
        Participant






